Citation Nr: 0512074	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD) as 
secondary to the service-connected disability of peritoneum 
adhesions with functional bowel disease.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected adhesions of peritoneum and functional 
bowel syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to September 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision that granted service 
connection for PTSD secondary to the service-connected 
disability of peritoneum adhesions with functional bowel 
disease and assigned an initial evaluation for 30 percent.  

Also, this case is on appeal from an August 1989 RO decision 
that continued a noncompensable evaluation for adhesions of 
the peritoneum.  The veteran testified at a personal hearing 
held at the RO before a Hearing Officer in April 2000.  

In a July 2002, the RO assigned an increased rating of 30 
percent, which reflects the total combined evaluation of the 
veteran's two digestive disabilities, adhesions of the 
peritoneum and functional bowel disease.  



FINDING OF FACT

In a signed statement addressed directly to the Board and 
received by the Board on February 10 2005, prior to active 
consideration and promulgation of a decision, the veteran 
indicated that she wished to withdraw her claims on appeal in 
their entirety.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
as to the issue of an increased evaluation for the service-
connected adhesions of peritoneum and functional bowel 
syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  

2.  The criteria for the withdrawal of the Substantive Appeal 
as to the issue of an increased evaluation for the service-
connected PTSD as secondary the service-connected adhesions 
of peritoneum and functional bowel syndrome. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2004).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received on February 10, 2005, prior to 
active consideration and promulgation of a decision by the 
Board, the veteran stated, in pertinent part, that she "would 
like to withdraw my appeal and suspend all further action on 
it."  The veteran added that she "was completely satisfied 
and [she wished] not to pursue it any further."  

This letter, which was addressed to the Board, clearly 
expresses a desire to withdraw all issues pending on appeal 
before the Board.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to the issues certified on 
appeal.  Therefore, the Board does not have jurisdiction to 
review the appeal of these issues.  



ORDER

The appeal as to the issue of an increased evaluation for the 
service-connected adhesions of peritoneum and functional 
bowel syndrome is dismissed.  

The appeal as to the issue of an increased evaluation for the 
service-connected PTSD secondary to service-connected 
adhesions of peritoneum and functional bowel syndrome is 
dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


